Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 05-2654

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                         HECTOR CASTRO-POLANCO,

                          Defendant, Appellant.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

      [Hon. Hector M. Laffitte, Chief U.S. District Judge]


                                    Before

              Selya, Lynch, and Howard, Circuit Judges.


     Evelyn Canals-Lozada, Assistant United States Attorney, and
Nelson J. Perez-Sosa, United States Attorney, on brief for
appellee.
     Victor González-Bothwell, Assistant Federal Public Defender,
and Joseph C. Laws, Jr., Federal Public Defender, on brief for
defendant, appellant.


                                June 2, 2006
          Per Curiam. Appellant Hector Castro-Polanco, a citizen of

the Dominican Republic, pled guilty (without a plea agreement) to

one count of re-entering the United States after removal subsequent

to the commission of an aggravated felony, in violation of 8 U.S.C.

§ 1326(a)(2) and (b).   Because he was sentenced after the Supreme

Court's decision in United States v. Booker, 543 U.S. 220 (2005),

the sentencing guidelines were advisory rather than mandatory.   In

calculating the guideline range, the sentencing court applied a 16-

level increase to the base offense level, pursuant to U.S.S.G. §

2L1.2(b)(1)(A), and arrived at an imprisonment range of 46 to 57

months.   Defense counsel requested a sentence below that range,

based on the defendant's mental impairment.     The court, treating

the guidelines as purely advisory, imposed a sentence of 46 months,

for which it gave a "reasoned explanation."        United States v.

Jiménez-Beltre, 440 F.3d 514 (1st Cir. 2006).

          Counsel for appellant has filed a motion to withdraw and

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Appellant has filed a supplemental pro se brief.    For the reasons

stated below, and after a full examination of the record, we

conclude that this appeal presents no non-frivolous issues.

          I. Issue Raised in Anders Brief

          The sole issue identified in the Anders brief as a

potential appellate issue is the reasonableness of the sentence.

Specifically, that brief identifies the issue of whether the


                                -2-
district court was unreasonable in failing to vary downwards from

the guidelines based on Castro-Polanco's alleged mental impairment.

In reviewing unreasonableness claims, this court emphasizes "the

provision of a reasoned explanation, a plausible outcome and -

where   these   criteria       are     met   -    some   deference     to     different

judgments by the district judges on the scene. . . . Assuming a

plausible explanation and a defensible overall result, sentencing

is the responsibility of the district court."                  Jiménez-Beltre, 440

F.3d    at   519.      Here,     the    sentencing       court   gave    a     reasoned

explanation both for imposing a sentence at the bottom of the

guideline range, and for failing to vary below that range on the

ground of defendant's alleged mental impairment.

             The district court expressly found that a variance from

the    guidelines     based    upon     "impairment       of   capacity"       was   not

warranted.          Underlying       that    determination       was    the     court's

supportable finding that defendant's mental impairment had not

substantially contributed to his commission of the illegal re-entry

offense.     The court also explained its sentence with reference to

the factors to be considered pursuant to 18 U.S.C. § 3553(a).

Specifically, the court cited the need for the sentence imposed to

"reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense," id. § 3353

(a)(2)(A), and "to provide the defendant with needed . . . medical

care,   or   other    correctional          treatment    in    the   most     effective


                                            -3-
manner." Id. § 3553(a)(2)(D).         The court noted that defendant had

been a "habitual offender" and had a "proclivity for recidivism."

In explaining the sentence imposed, the court noted the need to

"appropriately address the issue of recidivism," and for defendant

to be "confined in a . . . structured environment," and provided

with   "medical    and   psychiatric        care   and    other   correctional

treatment." Id.

             We agree with appellant's counsel that there is no non-

frivolous argument that the sentence imposed was unreasonable.

             II. Issues Raised in Pro Se Brief

             Castro-Polanco challenges the          sentencing court's 16-

level enhancement to his base offense level for prior conviction of

a   "crime   of   violence"   under    U.S.S.G.    §     2L1.2(b)(1)(A).   In

determining that the conviction which preceded deportation (a

Maryland state conviction for second-degree assault) constituted a

"crime of violence," the sentencing court did not appear to have

examined the elements of the Maryland statute of which defendant

was convicted.     Nor did it rely directly upon the court documents

which it is permitted to consider under Taylor v. United States,

495 U.S. 575, 602 (1990) and Shepard v. United States, 544 U.S. 13,

125 S. Ct. 1254, 1263 (2005).         Instead, the court appeared to have

relied upon the characterization of the Maryland conviction as a

"crime of violence" contained in the presentence investigation




                                      -4-
report (PSR) and upon the PSR's factual description (based upon

"court documents") of the underlying offense.

            Castro-Polanco did not object at sentencing to the 16-

level enhancement.       Therefore, at best, we review only for plain

error.     See United States v. Mastera, 435 F.3d 56, 61 (1st Cir.

2006). Castro-Polanco's challenge fails under the third and fourth

prongs of the plain error test.              He has not met his burden of

showing either that the alleged error affected his substantial

rights or seriously impaired the fairness, integrity, or public

reputation of judicial proceedings.           Castro-Polanco did not object

to the PSR's factual description of his Maryland offense. Nor does

he even argue in his pro se brief that the Maryland conviction was

for a non-violent offense.        The PSR states that the source of the

factual description is court documents.               Nothing in this record

suggests    that   the   nature   of   the   actual    offense   would   be   so

different from the PSR's description that it would not qualify as

a crime of violence for enhancement purposes.                 We conclude that

there is no non-frivolous argument that the sentencing court

committed    plain   error   in   applying     a   16-level    enhancement    to

calculate the advisory guideline sentence in this case.1

            Counsel's motion to withdraw is granted, and appellant's

conviction and sentence are affirmed. See 1st Cir. R. 27(c).



     1
       The remaining issues raised in the pro se brief are clearly
frivolous.

                                       -5-